Motion of petitioner for leave to proceed in forma pauperisand petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit dismissed. See Rule 39.8. As the petitioner has repeatedly abused this Court's process, the Clerk is directed not to accept any further petitions in noncriminal matters from the petitioner unless the docketing fee required by Rule 38(a) is paid and the petition submitted in compliance with Rule *290333.1. See Martin v. District of Columbia Court of Appeals,506 U.S. 1, 113 S.Ct. 397, 121 L.Ed.2d 305 (1992)(per curiam).